UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6563



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALVON ALLEN THOMAS, a/k/a Kebo,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-97-118, CA-00-156-1)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alvon Allen Thomas, Appellant Pro Se.    Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alvon Allen Thomas appeals the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny Thomas’ motions for a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. United States v. Thomas, Nos. CR-97-118, CA-00-156-1

(M.D.N.C. filed Jan. 23, 2001; entered Jan. 24, 2001). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2